Name: 2006/235/EC: Council Decision of 27Ã February 2006 on the conclusion, on behalf of the European Community, of the Agreement between the European Community and the Swiss Confederation concerning the latter's participation in the European Environment Agency and the European Environment Information and Observation Network
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  environmental policy;  information and information processing;  EU institutions and European civil service;  European construction
 Date Published: 2006-03-28

 28.3.2006 EN Official Journal of the European Union L 90/36 COUNCIL DECISION of 27 February 2006 on the conclusion, on behalf of the European Community, of the Agreement between the European Community and the Swiss Confederation concerning the latter's participation in the European Environment Agency and the European Environment Information and Observation Network (2006/235/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1) in conjunction with the first sentence of the first subparagraph of Article 300(2), the first sentence of the first subparagraph of Article 300(3) and Article 300(4) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The activities of the European Environment Agency and the European Environment Information and Observation Network, established by Council Regulation (EEC) No 1210/90 (2), have already been extended to other European countries by means of bilateral agreements entered into by the Community, taking into account the transboundary nature of environmental issues and the importance of enhancing international cooperation in the field of environment. (2) On 20 July 2000, the Council authorised the Commission to negotiate with the Swiss Confederation an agreement concerning the participation in the European Environment Agency and the European Environment Information and Observation Network. (3) Subject to its conclusion at a later date, the Agreement was signed on behalf of the European Community on 26 October 2004. (4) The Agreement should be approved by the Community, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Swiss Confederation concerning the latter's participation in the European Environment Agency and the European Environment Information and Observation Network is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 20 of the Agreement (3). Article 3 The Community shall be represented by the Commission on the Joint Committee set up under Article 16 of the Agreement. The position to be taken by the Community as regards decisions of the Joint Committee shall be adopted by the Council, acting by qualified majority on a proposal from the Commission, for matters relating to the financial contribution of Switzerland and for any substantial derogation regarding the incorporation of acts of Community legislation to Annex I and for any amendment to Annex III. For all other decisions of the Joint Committee, including the regular incorporation of acts of Community legislation to Annex I, subject to any technical adjustment needed, and matters relating to the internal functioning of the Joint Committee, the Community position shall be adopted by the Commission. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) Not yet published in the Official Journal. (2) OJ L 120, 11.5.1990, p. 1. Regulation as last amended by Regulation (EC) No 1641/2003 of the European Parliament and of the Council (OJ L 245, 23.9.2003, p. 1). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.